Jackson, Chief Justice.
We see no error in the judgment dismissing this bill on demurrer, for want of equity. The fee simple title to the property in question is put in Hunnicutt by the deed of June 20th, 1867, from Edwin Payne to him, and there is no cloud on the title of the plaintiff in error. If there were, no court of equity would reform a deed made by Hunnicutt individually, so as to convert it into a deed as rustee for certain eestuis que trust who never received any of the purchase money or were otherwise involved by the individual deed of their trustee.
Judgment affirmed.